1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5
                                                   ***
6    LESTER SELANDER,                                     Case No. 3:18-cv-00092-MMD-CBC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                            REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
     EIGHTH JUDICIAL DISTRICT COURT, et.                     CARLA BALDWIN CARRY
9    al.

10                               Defendants.

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla Baldwin Carry (ECF No. 4) (“R&R”) relating to plaintiff’s application to

13   proceed in forma pauperis (“IFP Application”) (ECF No. 1) and pro se complaint (ECF

14   No. 1-1). The Court granted Plaintiff’s request for an extension of time until December

15   17, 2018 to file his objections. (ECF No. 6.) However, no objections have been filed.

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

21   to object, however, the court is not required to conduct “any review at all . . . of any issue

22   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

23   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

24   magistrate judge’s report and recommendation where no objections have been filed. See

25   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

26   of review employed by the district court when reviewing a report and recommendation to

27   which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

28   1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the
1    view that district courts are not required to review “any issue that is not the subject of an

2    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

3    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

4    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

5    which no objection was filed).

6            Nevertheless, the Court finds it appropriate to engage in a de novo review to

7    determine whether to adopt Magistrate Judge Carry’s R&R. The Magistrate Judge

8    recommended granting Plaintiff’s IFP Application, but dismissing the complaint with

9    prejudice. (ECF No. 4.) Having reviewed the R&R and the complaint, the Court finds

10   good cause to adopt the R&R in full.

11           It   is   therefore   ordered,   adjudged   and   decreed     that   the   Report   and

12   Recommendation of Magistrate Judge Carla Baldwin Carry (ECF No. 4) is accepted and

13   adopted in its entirety.

14           It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

15   No. 1) without having to prepay the full filing fee is granted. Plaintiff shall not be required

16   to pay an initial installment fee. Nevertheless, the full filing fee shall still be due, pursuant

17   to 28 U.S.C. § 1915, as amended by the Prisoner Litigation Reform Act.

18           It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the

19   Prisoner Litigation Reform Act, the Nevada Department of Corrections shall pay to the

20   Clerk of the United States District Court, District of Nevada, 20% of the preceding

21   month’s deposits to the account of Lester Selander, #1118063 (in months that the

22   account exceeds $10.00) until the full $350 filing fee has been paid for this action. The

23   Clerk of Court is directed to send a copy of this order to the attention of Chief of Inmate

24   Services for the Nevada Department of Prisons, P.O. Box 7011, Carson City, NV 89702.

25           It is further ordered that the Clerk of Court detach and file the complaint (ECF No.

26   1-1).

27           It is further ordered that the complaint (ECF No. 1-1) is dismissed with prejudice.

28

                                                    2
1           It is further ordered that the Clerk of Court enter judgment accordingly and close

2    this case.

3

4           DATED THIS 3rd day of January 2019.

5
                                                    MIRANDA M. DU
6                                                   UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
